Citation Nr: 1131532	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  04-32 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than November 12, 2003 for the grant of additional compensation for aid and attendance for a spouse.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active service from November 1972 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California, in which the RO granted aid and attendance (A&A) for the Veteran's spouse, effective from November 12, 2003.  In March 2004, the Veteran filed a notice of disagreement (NOD) with the effective date assigned for the grant of A&A for his spouse.  The RO issued a statement of the case (SOC) in August 2004, and the Veteran filed a timely substantive appeal (VA Form 9) later that month.               

This case was remanded by the Board in July 2006 and July 2009.  


FINDINGS OF FACT

1.  By a December 1992 rating action, the RO granted service connection for schizophrenia; the RO assigned a 50 percent disability rating effective from September 20, 1990.     

2.  In a November 1994 rating action, the RO increased the disability rating for the Veteran's service-connected schizophrenia from 50 to 100 percent, effective from September 20, 1990.  

3.  By a November 2002 rating action, the RO concluded that the Veteran's erectile dysfunction was a part of his service-connected schizophrenia.  In that same rating action, the RO granted a special monthly compensation based on loss of use of a creative organ, effective from January 7, 2000.  

4.  The Veteran's claim seeking compensation based on the need for A&A for his spouse was received by the RO on November 12, 2003.   

CONCLUSION OF LAW

The criteria for an effective date prior to November 12, 2003, for the grant of additional compensation for aid and attendance for a spouse have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.401(a)(3) (2010).       


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)      

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

With respect to the appeal of the effective date assigned following the grant of additional compensation for A&A for a spouse, in cases, as here, where the claim arose in another context - namely, the Veteran trying to obtain A&A benefits for his spouse, and this claim since has been granted, the claim as it arose in that initial context has been substantiated.  Thus, additional VCAA notice is not required because the intended purpose of the notice has been served.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); and Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel similarly held that no additional VCAA notice is required in this circumstance, for a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  In this case, since the RO issued an SOC in August 2004 addressing the downstream effective-date claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than November 12, 2003, for the grant of additional compensation for aid and attendance for a spouse, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Consequently, the Board finds that all necessary development of the downstream effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, as will be explained further below, resolution of this claim ultimately turns on when he filed this claim.  There are no issues of fact in dispute which must be resolved to decide this case. Rather, the case involves a review of the documents and statements of record to determine whether the legal standard for an earlier effective date has been met.  This case ultimately involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

The Board recognizes that this case has been remanded on two prior occasions.  In this regard, the Veteran maintains that his wife was in need of A&A since 1995, which was the time when she started receiving disability benefits from the Social Security Administration (SSA).  Thus, he maintains that the effective date of the award of A&A for his spouse should be on January 1, 1995.  Consequently, the Board remanded this case in order to obtain records from the SSA, and also to obtain private medical records which would allegedly show that the Veteran's spouse was in need of A&A prior to November 2003.  Pursuant to the remand directives, the RO requested records from the SSA and was advised in February 2007 that the records had been destroyed.  The RO also attempted to obtain private medical records identified by the Veteran; however, it appears that the records were not obtained due to procedural problems.  Regardless, any additional treatment records cannot provide a basis to grant this claim.  See 38 C.F.R. §§ 3.155, 3.157.  The issue in this case is not the actual day in which the Veteran's spouse met the criteria to receive A&A benefits (see 38 C.F.R. § 3.351(c)), but rather, the date in which the RO received the Veteran's application for additional compensation for A&A for a spouse.  Therefore, these records are not needed to fairly decide this claim.  38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85 (2009).


II. Factual Background 

By a December 1992 rating action, the RO granted service connection for schizophrenia and assigned a 50 percent disability rating, effective from September 20, 1990.     

In a November 1994 rating action, the RO increased the disability rating for the Veteran's service-connected schizophrenia from 50 to 100 percent, effective from September 20, 1990.  

By a November 2002 rating action, the RO concluded that the Veteran's erectile dysfunction was a part of his service-connected schizophrenia.  In that same rating action, the RO granted a special monthly compensation based on loss of use of a creative organ, effective from January 7, 2000.  

On November 12, 2003, the RO received the Veteran's claim for compensation based on the need for A&A for his spouse.  At that time, the Veteran submitted a private medical report in which it was noted that the Veteran's spouse had severe emphysema and had been receiving disability benefits from the SSA since 1995.  In June 1998, she underwent a lung transplant, and in October 2003, she experienced a pulmonary embolism.  At present, she needed assistance to dress or undress herself and she was unable to shower or bathe without assistance.  She also needed assistance to the "wants of nature."  In addition, she was oxygen dependent and was unable to walk without assistance.     

In January 2004, the RO was notified that the Veteran's spouse had died in December 2003.  

By a February 2004 rating action, the RO granted the Veteran's claim for A&A for his spouse, effective from November 12, 2003, the date he filed his claim.  

The Veteran appealed the effective date, contending that his wife had been ill and in need of A&A since she started receiving SSA disability benefits in 1995.  Thus, he maintained that the effective date of the award of A&A for his spouse should be on January 1, 1995.      


III. Analysis

A veteran entitled to receive compensation for service- connected disability, which is rated at not less than 30 percent, if and while rated totally disabled, shall be entitled to additional compensation for a dependent spouse.  38 U.S.C.A. §§ 1115(1)(E), 1135 (West 2002).  A veteran's spouse will be considered in need of regular aid and attendance if she/he: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) Is a patient in a nursing home because of mental or physical incapacity; or (3) Establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) (inability to dress/undress, or to keep ordinarily clean/presentable; frequent adjustment of special prosthetic/orthopedic appliances with the aid of another; inability to feed self; inability to attend to wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect from hazards/dangers incident to daily environment).  38 C.F.R. § 3.351(c) (2010).

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  No other specific statutory provision under section 5110 of Title 38, United States Code, provides specific legal criteria for the award of compensation to the veteran's spouse based on the need for aid and attendance.  

The applicable regulation governing effective dates provides that for claims granted for compensation to the veteran's spouse based on the need for aid and attendance, the effective date of such an award will be the date of receipt of claim or date entitlement arose, whichever is later.  There is one exception to the rule under this regulation; specifically, when an award of disability compensation based on an original claim or reopened claim is effective for a period prior to the date of receipt of the claim, additional disability compensation payable to a veteran by reason of the veteran's spouse's need for aid and attendance shall also be awarded for any part of the award's retroactive period for which the spouse's entitlement to aid and attendance is established.  38 C.F.R. § 3.401(a)(3) (2010).  This exception, however, is not for application in this case as the Veteran was already in receipt of his service-connected disability rating, and the claim which was used to award the compensation benefits was not an original or reopened claim for disability compensation benefits for the Veteran.

Therefore, the question before the Board becomes on what specific date did the Veteran file a claim for entitlement to compensation based on the need for aid and attendance for his spouse.  A review of the record reveals that on November 12, 2003, the RO received the Veteran's claim for compensation benefits based on the need for A&A for his spouse.  At that time, the Veteran submitted a private medical report in which it was noted that the Veteran's wife had a history of a lung transplant, and that due to an October 2003 pulmonary embolism, she was in need of A&A.  Based on this evidence, the RO granted compensation for the need for A&A for the Veteran's spouse, effective from November 12, 2003, the date the claim was received by the RO.

The Board recognizes the Veteran's contention that his spouse met the criteria for A&A prior to November 12, 2003, and that as such, an earlier effective date is warranted.  He specifically maintains that since his spouse had been receiving SSA disability benefits since January 1995, that the effective date of the award of A&A for his spouse should be January 1, 1995.  However, regardless of whether the Veteran's spouse met the criteria for A&A prior to November 12, 2003, the fact remains that the general rule under section 5110(a) of the statute, and section 3.401(a)(3) of the regulations, mandates that the effective date is the later of either the date of claim or the date when entitlement arose.  [Emphasis added.]  In this case the later date is the date of claim, November 12, 2003.  

The Board is sympathetic to the Veteran's contention that his wife was in need of A&A prior to November 12, 2003.  However, the criteria are clear regarding the effective dates for the grant of the benefit at issue, and the Board is bound by the law and the regulations of the Department under title 38 of the United States Code. 

Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, supra.  Accordingly, the Board finds that an effective date prior to November 12, 2003, for an award of compensation based on the need for aid and attendance for the Veteran's spouse may not be granted.


ORDER

An effective date prior to November 12, 2003, for an award of compensation based on the need for aid and attendance for the Veteran's spouse is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


